Exhibit MEMORANDUM – CODE OF BUSINESS CONDUCT AND ETHICS TO: The Pure Depth Team FROM: The Board of Directors CC: Jon McCaman, Compliance Officer RE: Code of Business Conduct and Ethics DATE: October 2007 1. Introduction 1.1 This Code of Business Conduct and Ethics covers a wide range of business practices and procedures.It does not cover every issue that may arise, but it sets out basic principles to guide all employees of the Company. All of our employees must conduct themselves accordingly and seek to avoid even the appearance of improper behavior. Use of the term “employees” in this Code includes all non-employee directors of the Company.Further, the Company’s Chief Executive Officer and its senior financial officers are also subject to the Code of Ethics for CEO and Senior Financial Officers attached as Appendix A.The Code should also be provided to and followed by the Company’s agents and representatives, including consultants. 1.2 If a law conflicts with a policy in this Code, you must comply with the law.If you have any questions about these conflicts, you should ask your supervisor how to handle the situation (or the Compliance Officer). 1.3 Those that violate the standards in this Code will be subject to disciplinary action, up to and including termination of employment.If you are in a situation which you believe may violate or lead to a violation of this Code, follow the guidelines described in Section 14 of this Code. 2. Compliance with Laws, Rules and Regulations 2.1 Obeying the law, both in letter and in spirit, is the foundation on which this Company’s ethical standards are built.All employees must respect and obey the laws of the cities, states and countries in which we operate. Although not all employees are expected to know the details of these laws, it is important to know enough to determine when to seek advice from supervisors, managers or other appropriate personnel. 2.2 If requested, the Company will hold information and training sessions to promote compliance with laws, rules and regulations, including insider-trading laws. 3. Conflicts of Interest 3.1 A conflict of interest exists when a person’s private interest interferes in any way with the interests of the Company.A conflict situation can arise when an employee, officer or director takes actions or has interests that may make it difficult to perform his or her Company work objectively and effectively.Conflicts of interest may also arise when an employee, officer or director, or members of his or her family, receives improper personal benefits as a result of his or her position in the Company.Loans to, or guarantees of obligations of, employees and their family members may create conflicts of interest. 1 3.2 It is almost always a conflict of interest for a Company employee to work simultaneously for a competitor, customer or supplier.You are not allowed to work for a competitor as a consultant or board member. The best policy is to avoid any direct or indirect business connection with our customers, suppliers or competitors, except on our behalf. 3.3 Conflicts of interest are prohibited as a matter of Company policy, except under guidelines approved by the Board of Directors.Conflicts of interest may not always be clear-cut, so if you have a question, you should consult with higher levels of management.Any employee, officer or director who becomes aware of a conflict or potential conflict should bring it to the attention of a supervisor, manager or other appropriate personnel or consult the procedures described in Section 14 of this Code. 4. Insider Trading 4.1 Employees who have access to confidential information are not permitted to use or share that information for stock trading purposes or for any other purpose except the conduct of the Company's business.All non-public information about the Company should be considered confidential information.A detailed definition of what comprises "Confidential Information" is set out in the Company's Confidentiality Policy.To use non-public information for personal financial benefit or to tip others who might make an investment decision on the basis of this information is not only unethical but also illegal. 4.2 In order to assist with compliance with laws against insider trading, every employee shall clear any plans to purchase, sell or otherwise trade in any of the Company’s securities with the Chief Financial Officer of the Company prior to such transaction.If you have any questions, please consult the Chief Financial Officer. 5. Corporate Opportunities 5.1 Employees, officers and directors are prohibited from taking for themselves personally opportunities that are discovered through the use of corporate property, information or position without the consent of the Board of Directors.No employee may use corporate property, information, or position for improper personal gain, and no employee may compete with the Company directly or indirectly.Employees, officers and directors owe a duty to the Company to advance its legitimate interests when the opportunity to do so arises. 6. Competition and Fair Dealing 6.1 We seek to outperform our competition fairly and honestly.Stealing proprietary information, possessing trade secret information that was obtained without the owner’s consent, or inducing such disclosures by past or present employees of other companies is prohibited. 6.2 Each employee should endeavor to respect the rights of and deal fairly with the Company’s customers, suppliers, competitors and employees.No employee should take unfair advantage of anyone through manipulation, concealment, abuse of privileged information, misrepresentation of material facts, or any other intentional unfair-dealing practice. 6.3 The purpose of business entertainment and gifts in a commercial setting is to create goodwill and sound working relationships, not to gain unfair advantage with customers.No gift or entertainment should ever be offered, given, provided or accepted by any Company employee, family member of an employee or agent unless it: 2 a. is not a cash gift; b. is consistent with customary business practices; c is not excessive in value; d. cannot be construed as a bribe or payoff; and e. does not violate any laws or regulations. Please discuss with your supervisor any gifts or proposed gifts which you are not certain are appropriate. 7. Discrimination and Harassment 7.1 The diversity of the Company’s employees is a tremendous asset. We are firmly committed to providing equal opportunity in all aspects of employment and will not tolerate any illegal discrimination or harassment of any kind.Examples include derogatory comments based on racial or ethnic characteristics and unwelcome sexual advances. 8. Health and Safety 8.1 The Company strives to provide each employee with a safe and healthy work environment. Each employee has responsibility for maintaining a safe and healthy workplace for all employees by following safety and health rules and practices and reporting accidents, injuries and unsafe equipment, practices or conditions.Violence and threatening behavior are not permitted. Employees should report to work in condition to perform their duties, free from the influence of illegal drugs or alcohol. The use of illegal drugs in the workplace will not be tolerated. 9. Recordkeeping 9.1 The Company requires honest and accurate recording and reporting of information in order to make responsible business decisions. For example, for hourly employees, only the true and actual number of hours worked should be reported. 9.2 Many employees regularly use business expense accounts and/or company credit cards, which must be documented/recorded accurately or accounted for accurately (i.e. full receipts as required by the Internal Revenue Service (USA), Inland Revenue Department (GST-New Zealand)) or other like revenue tax authority, as applicable. If you are not sure whether a certain expense is legitimate, ask your supervisor or the Company’s controller or Chief Financial Officer. 9.3 All of the Company’s books, records, accounts and financial statements must be maintained in reasonable detail, must appropriately reflect the Company’s transactions and must conform both to applicable legal requirements and to the Company’s system of internal controls. Unrecorded or “off the books” funds or assets should not be maintained unless permitted by applicable law or regulation. 9.4 Business records and communications often become public, and we should avoid exaggeration, derogatory remarks, guesswork, or inappropriate characterizations of people and companies that can be misunderstood. This applies equally to e-mail, internal memos, and formal reports. Records should always be retained or destroyed according to the Company’s record retention policies. In accordance with those policies, in the event of litigation or governmental investigation please consult the Company’s Chief Financial Officer. 3 10. Confidentiality 10.1 Employees must maintain the confidentiality of confidential information entrusted to them by the Company or its customers, except when disclosure is authorized by an executive officer of the Company or required by laws or regulations.A separate memorandum has been distributed in this regard and explained by the Company's Chief Executive Officer. 11. Protection and Proper Use of Company Assets 11.1 All employees should endeavor to protect the Company’s assets and ensure their efficient use. Theft, carelessness, and waste have a direct impact on the Company’s profitability.Any suspected incident of fraud or theft should be immediately reported for investigation.Company equipment should not be used for non-Company business, though incidental personal use may be permitted. 11.2 The obligation of employees to protect the Company’s assets includes its proprietary information. Proprietary information includes intellectual property such as trade secrets, patents, trademarks, and copyrights, as well as business, marketing and service plans, engineering and manufacturing ideas, designs, databases, records, salary information and any unpublished financial data and reports.Unauthorized use or distribution of this information would violate Company policy.It could also be illegal and result in civil or even criminal penalties. 12. Payments to Government Personnel 12.1 The U.S. Foreign Corrupt Practices Act prohibits giving anything of value, directly or indirectly, to officials of foreign governments or foreign political candidates in order to obtain or retain business. It is strictly prohibited to make illegal payments to government officials of any country. 12.2 In addition, the U.S. government has a number of laws and regulations regarding business gratuities which may be accepted by U.S. government personnel. The promise, offer or delivery to an official or employee of the U.S. government of a gift, favor or other gratuity in violation of these rules would not only violate Company policy but could also be a criminal offense. State and local governments, as well as foreign governments, may have similar rules. 12.3 The Company’s Chief Financial Officer can provide guidance to you in this area. 13. Waivers of the Code of Business Conduct and Ethics 13.1 Any waiver of this Code for executive officers or directors may be made only by the Board or a Board committee and will be promptly disclosed as required by law or stock exchange regulation. 14. Reporting any Illegal or Unethical Behavior 14.1 Employees are encouraged to talk to supervisors, managers or other appropriate personnel about observed illegal or unethical behavior and when in doubt about the best course of action in a particular situation. It is the policy of the Company not to allow retaliation for reports of misconduct by others made in good faith by employees. Employees are expected to cooperate in internal investigations of misconduct. Any employee may submit a good faith concern regarding questionable accounting, internal accounting controls, or auditing matters without fear of dismissal or retaliation of any kind. Any accounting, internal accounting controls, or auditing concerns should be sent to the attention of any member of the audit committee. 4 15. Compliance Procedures 15.1 We must all work to ensure prompt and consistent action against violations of this Code. However, in some situations it is difficult to know if a violation has occurred. Since we cannot anticipate every situation that will arise, it is important that we have a way to approach a new question or problem. These are the steps to keep in mind: · Make sure you have all the facts. In order to reach the right solutions, we must be as fully informed as possible. · Ask yourself: What specifically am I being asked to do? Does it seem unethical or improper? This will enable you to focus on the specific question you are facedwith, and the alternatives you have. Use your judgment and common sense; if something seems unethical or improper, it probably is. · Clarify your responsibility and role. In most situations, there is shared responsibility. Are your colleagues informed? It may help to get others involved and discuss the problem. · Discuss the problem with your supervisor.This is the basic guidance for all situations. In many cases, your supervisor will be more knowledgeable about the question, and will appreciate being brought into the decision-making process. Remember that it is your supervisor’s responsibility to help solve problems. · Seek help from Company resources. In the rare case where it may not be appropriate to discuss an issue with your supervisor, or where you do not feel comfortable approaching your supervisor with your question, discuss it locally with your office manager. · You may report ethical violations in confidence and without fear of retaliation. If your situation requires that your identity be kept secret, your anonymity will be protected. The Company does not permit retaliation of any kind against employees for good faith reports of ethical violations. · Always ask first, act later. If you are unsure of what to do in any situation, seek guidance before you act. This Code of Business Conduct and Ethics, including Appendix A attached hereto, was adopted by the Board of Directors of the Company October 2007. 5 APPENDIX A Code of Ethics for CEO and Senior Financial Officers The Company has a Code of Business Conduct and Ethics applicable to all directors and employees of the Company. The CEO and all senior financial officers, including the CFO and principal accounting officer, are bound by the provisions set forth therein relating to ethical conduct, conflicts of interest and compliance with law. In addition to the Code of Business Conduct and Ethics, the CEO and senior financial officers are subject to the following additional specific policies: 1. The CEO and all senior financial officers are responsible for full, fair, accurate, timely and understandable disclosure in the periodic reports required to be filed by the Company with the SEC.Accordingly, it is the responsibility of the CEO and each senior financial officer promptly to bring to the attention of any member of the Company’s Audit Committee any material information of which he or she may become aware that affects the disclosures made by the Company in its public filings or otherwise assist the Audit Committee in fulfilling its responsibilities to make full and accurate disclosure of all material matters in the Company’s public filings. 2. The CEO and each senior financial officer shall promptly bring to the attention of the Audit Committee any information he or she may have concerning (a) significant deficiencies in the design or operation of internal controls which could adversely affect the Company’s ability to record, process, summarize and report financial data or (b) any fraud, whether or not material, that involves management or other employees who have a significant role in the Company’s financial reporting, disclosures or internal controls. 3. The CEO and each senior financial officer shall promptly bring to the attention of the CEO or the Audit Committee any information he or she may have concerning any violation of the Company’s Code of Business Conduct and Ethics, including any actual or apparent conflicts of interest between personal and professional relationships, involving any management or other employees who have a significant role in the Company’s financial reporting, disclosures or internal controls. 4. The CEO and each senior financial officer shall promptly bring to the attention of the CEO or the Audit Committee any information he or she may have concerning evidence of a material violation of the securities or other laws, rules or regulations applicable to the Company and the operation of its business, by the Company or any agent thereof, or of violation of the Code of Business Conduct and Ethics or of these additional procedures. 5. The Board of Directors shall determine, or designate appropriate persons to determine, appropriate actions to be taken in the event of violations of the Code of Business Conduct and Ethics or of these additional procedures by the CEO and the Company’s senior financial officers. Such actions shall be reasonably designed to deter wrongdoing and to promote accountability for adherence to the Code of Business Conduct and Ethics and to these additional procedures, and shall include written notices to the individual involved that the Board has determined that there has been a violation, censure by the Board, demotion or re-assignment of the individual involved, suspension with or without pay or benefits (as determined by the Board) and termination of the individual’s employment. In determining what action is appropriate in a particular case, the Board of Directors or such designee shall take into account all relevant information, including the nature andseverity of the violation, whether the violation was a single occurrence or repeated occurrences, whether the violation appears to have been intentional or inadvertent, whether the individual in question had been advised prior to the violation as to the proper course of action and whether or not the individual in question had committed other violations in the past. October 6
